UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7277



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID ZEBROWSKI, a/k/a Dog, a/k/a Mad Dog,
a/k/a Lewis Brady, a/k/a David E. Stewart,
a/k/a Eric Smith,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-96-41, CA-98-350)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Zebrowski, Appellant Pro Se. Mary Hannah Lauck, David John
Novak, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Zebrowski seeks to appeal the district court’s orders

denying his motion filed under Rule 60(b) of the Federal Rules of

Civil Procedure and his motion seeking reconsideration. Insofar as

Zebrowski raises issues in his Rule 60(b) motion concerning claims

raised in his 28 U.S.C. § 2255 (2000) motion, we find Zebrowski did

not show extraordinary circumstances warranting granting the Rule

60(b) motion filed approximately three years after the denial of

his § 2255 motion. Accordingly, we conclude that Zebrowski has not

made a substantial showing of the denial of a constitutional right.

We deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2